DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 4-6, and 9-11 are pending in the application. Amended claims 1, 4, and 11 and cancelled claims 2, 3, 7, and 8 have been noted. The amendment filed 6/1/22 has been entered and carefully considered.
Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claims 9, 10, and 11 have been renumbered 10, 11, and 12.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-6 and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 2011/0014795) in view of Ishizaka et al (US 2006/0211246) and Kang et al (US 9,287,113).
Lee discloses a film forming apparatus (Fig. 1) comprising: a processing container including a stage 11 on which a substrate 1 as an object on which a film is to be formed is placed [0051]; a first electrode 4 disposed inside the processing container to face the stage 11 [0051]; a second electrode 2 [0051]; a power supply 5, 50 configured to supply radio frequency power to each electrode [0051]; and a gas supplier 21, 22, 23 to alternately supply [0052] a silicon-containing gas and a nitriding gas that nitrides silicon, into the processing container [0045]; [0051]; and generating plasma to perform a film formation [0054]-[0055]. The magnitude of the radio frequency power to be supplied can be adjusted to control the stress in the film [0036]-[0037].
Lee does not disclose the second electrode 2 is disposed around the first electrode while facing the stage or an adjuster configured to adjust the magnitude of the radio frequency power and a controller configured to control the magnitude using the adjuster.
Ishizaka discloses a film forming apparatus wherein the second electrode 30A is disposed around the first electrode 30 (Fig. 1B) [0042] as an alternative to the second electrode being within the stage [0039] (Fig. 1A). The film forming apparatus can be used to form silicon nitride films [0099]. 
Kang discloses a film forming apparatus wherein radio frequency power may be controlled. An adjuster may be configured to adjust the RF power and a controller is configured to control the magnitude of the RF power using the adjuster (Col. 23, line 60-Col. 24, line 50). By varying the RF power, the film stress can be adjusted (Col. 17, lines 18-26). Kang discloses that the controller is configured to control the magnitude of the RF power using the adjuster such that plasma density distribution is uniform (Col. 17, lines 53-58). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to dispose the second electrode of Lee around the first electrode as suggested by Ishizaka since it was a suitable alternative to generating the plasma to disposing the electrode within the stage and to incorporate the adjuster and controller of Kang into the apparatus of Lee since these were suitable means to control the magnitude of the RF power to either be increased or decreased for a desired film stress.
Regarding Claims 4-6 and 10-11, Kang discloses that RF plasma generation time may be controlled to adjust the film stress (Col. 17, lines 27-28). Kang discloses that the deposited film may also be titanium oxide using precursors such as titanium halides and oxygen (Col. 15, line 60-Col. 16, line 28). Lee discloses that the stage includes a heater embedded therein [0051] so as to heat the substrate to a temperature of 200°C or lower [0041]. 
Regarding Claim 12, Lee discloses a method of forming a film in a film forming apparatus (Fig. 1) comprising: supplying a silicon-containing gas and a nitriding gas into a processing container [0054]-[0055] including a stage 11 [0051]; a first electrode 4 is disposed inside the processing container to face the stage 11 [0051]; a power supply 5, 50 is configured to supply radio frequency power to each electrode [0051]; and a gas supplier 21, 22, 23 alternately supplies [0052] the silicon-containing gas and the nitriding gas that nitrides silicon, into the processing container [0045]; [0051]; and generating plasma to perform a film formation [0054]-[0055]. The magnitude of the radio frequency power to be supplied can be adjusted to control the stress in the film [0036]-[0037]. Kang discloses that by varying the RF power, the film stress can be adjusted (Col. 17, lines 18-26). ). It would have been obvious in light of the above teachings of Lee and Kang to control the RF power to either be increased or decreased for a desired film stress.
Thus, claims 1, 4-6 and 10-12 would have been obvious within the meaning of 35 USC 103 over the combined teachings of Lee, Ishizaka, and Kang.
Response to Arguments
Applicant's arguments filed 6/1/22 have been fully considered but they are not persuasive. Applicant argues that there is no disclosure in Kang of controlling the plasma density of different parts of one wafer to become uniform. This is not found persuasive because Kang discloses a process for deposition onto a single wafer 1312 (Fig. 6; Col. 25, lines 23-24). Kang discloses maintaining the plasma density and distribution as constant (Col. 17, lines 53-58). Kang further discloses that the plasma may be monitored and the plasma density may be measured by an optical sensor. The plasma power can then be adjusted based on those measurements (Col. 24, lines 17-31). Thus, it would have been obvious to one of ordinary skill in the art based on the teachings of Kang that by adjusting the plasma power, a uniform plasma density across a single wafer can be achieved.
Applicant argues that Table 1 of Kang is data showing film stress of varying the RF power for a plurality of substrates and is different than Feature 2 of controlling the magnitude of the RF power according to the film stress on a single substrate. This is not found persuasive because Lee discloses that for a single substrate, a primary parameter for controlling stress in the film is adjusting the magnitude of the RF power [0037]. Further, Kang discloses deposition onto a single substrate 1312 during their process (Fig. 6; Col. 25, lines 23-24) and controlling the stress of the deposited film by adjusting the RF power (Table 1). Thus, it would have been obvious to one of ordinary skill in the art to adjust the magnitude of the RF power supplied to the apparatus as suggested by Lee and Kang in order to achieve a desired film stress across the film.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A BURKHART whose telephone number is (571)272-6647. The examiner can normally be reached Monday-Friday: 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH A BURKHART/Primary Examiner, Art Unit 1715